Citation Nr: 0418495	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a right knee disability.

2.  Entitlement to an initial compensable evaluation for 
status post medial meniscectomy, left knee.

3.  Entitlement to an initial compensable evaluation for 
traumatic arthritis, left knee with painful motion.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
September 1979.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In an August 1996 rating decision, the RO denied the 
veteran's claim for a rating greater than 40 percent for his 
right knee disability and denied the veteran's attempt to 
reopen his claim of service connection for a left knee 
disorder on a secondary basis.

In a May 1998 decision, the Board reopened the veteran's 
claim of service connection for a left knee disorder on a 
secondary basis, based upon a finding that new and material 
evidence had been submitted in support of the claim.  The 
claim, along with the claim for an increased rating for a 
right knee disability, was remanded to the RO for additional 
development.  In March 1999, the veteran testified before a 
Hearing Officer at the VARO in Jackson.  A transcript of that 
hearing is of record.

In a January 2000 decision, the Board denied service 
connection for a left knee disorder and also denied the claim 
for a rating greater than 40 percent for a right knee 
disability.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which issued an order in February 2001 that 
vacated the Board's decision, and remanded the issues for 
readjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  
In response to the Court order and accompanying Joint Motion 
for Remand, the Board, in an August 2001 decision, remanded 
the veteran's claims to the RO for additional development.

In a September 2002 rating decision, the RO granted service 
connection for status post medial meniscectomy of the left 
knee, awarding a noncompensable evaluation; and traumatic 
arthritis of the left knee with painful motion, also awarding 
a noncompensable evaluation.  This decision represents a full 
grant of the benefit sought with regard to the claim for 
service connection.

The veteran submitted a notice of disagreement with the left 
knee evaluations provided in the September 2002 rating 
decision.  The RO issued a statement of the case in April 
2003, and a substantive appeal was filed in May 2003.  Those 
issues are now before the Board.

In a June 2003 decision, the Board denied the claim for a 
rating greater than 40 percent for the right knee disability.  
The veteran thereafter appealed the Board's decision to the 
Court which issued an order in March 2004 that vacated the 
Board's decision, and remanded the issue for readjudication 
pursuant to 38 U.S.C.A. § 7252(a) in accordance with the 
Joint Motion for Remand.  

In a May 2003 statement, the veteran's representative raised 
the issue of entitlement to a total disability due to 
individual unemployability.  This issue is referred to the 
agency of original jurisdiction for adjudication. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's case presents an exceptional or unusual 
disability picture, in as much as there is evidence that the 
service connected right and left knee disabilities causes 
marked interference with employment. 


CONCLUSION OF LAW

Referral under the extraschedular provisions is warranted in 
this case for the service-connected right and left knee 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.321(b)(1) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The Court of Appeals for Veterans Claims has concluded that 
the VCAA was not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision with regard to the claim decided 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

Pertinent Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Malunion of the tibia and fibula warrants a 10 percent 
evaluation if there is slight knee or ankle disability, a 20 
percent evaluation if the knee or ankle disability is 
moderate, and a 30 percent evaluation if the knee or ankle 
disability is marked.  It further provides that nonunion of 
the tibia and fibula with loose motion requiring a brace 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 23-97, VA's General Counsel held that when a 
claimant has a disability rating under DC 5257 for 
instability of the knee, and there is also x-ray evidence of 
arthritis and limitation of motion sufficient to warrant a 
zero percent rating under DC 5260 or DC 5261, a separate 
rating is available under DC 5003 or DC 5010.  As noted 
above, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  A separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59. VAOPGCPREC 9-98 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity, with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board has no authority to grant an extraschedular rating 
in the first instance, but it has the authority to consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (The Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

Factual Background

In a May 1984 rating determination, the RO service connected 
the right knee disability with post-traumatic degenerative 
changes and assigned a 10 percent disability evaluation.  In 
a January 1991 rating decision, the rating for his right knee 
disability was increased to 30 percent.  In a May 1993 rating 
decision, the veteran's disability rating was increased to 40 
percent.  On VA examination in May 1995, the veteran was 
noted as not attempting to straighten or bend his right knee.  
He held the knee in flexion at about 70 degrees and would not 
allow for passive range of motion testing.  The examiner's 
impression was status post right knee injury with ongoing 
pain and probable flexion contracture due to long standing 
inactivity.  On VA examination in June 1995, the veteran was 
reported to exhibit marked guarding during the entire 
examination secondary to complaints of pain.  The examiner 
found the veteran to lack 25 degrees terminal extension.  
While supine, the veteran demonstrated active flexion of only 
60 degrees.  In the seated position, the veteran flexed the 
right knee to 90 degrees.  On x-ray, a small osteophyte was 
noted arising from the inferior aspect of the patella, 
without further abnormality.

On VA examination in April 1996, the veteran reported right 
knee pain with intermittent swelling.  He reported that 
weightbearing or squatting exacerbated the pain, and that he 
had episodes of giving away.  On clinical evaluation, the 
right knee lacked 15 degrees of terminal extension.  There 
was 115 degrees of flexion. The veteran had pain and guarding 
on range of motion testing.  The impression was residuals of 
right knee injury to include degenerative arthritis of the 
right knee.

An April 1996 magnetic resonance imaging (MRI) scan of the 
right knee revealed a horizontal tear of the posterior horn 
of the lateral meniscus with extension to the inferior 
articulating surface near the apex.  There was also minimal 
joint effusion.

The veteran was accorded a VA joints examination in June 
1996.  At that time, he complained of pain and swelling of 
the right knee.  He also reported giving way, stiffness, 
warmth, and painful motion.  On examination, flexion was to 
80 degrees, extension lacked 10 degrees and was painful.  The 
knee was warm about the patella and was slightly swollen with 
a small effusion.  It was noted that he had a brace and used 
a cane.  The diagnosis was right knee meniscus tear extending 
into the articulating surface and joint effusion.

A private medical record dated in September 1996 shows that 
the veteran was seen with complaints of right knee pain.  On 
examination, there was crepitation with flexion and 
extension.  The right knee was stable with varus and valgus 
stress.  There was tenderness along both medial and lateral 
joint lines.  The impression was degenerative osteoarthritis 
and horizontal tear of the posterior horn of the lateral 
meniscus.

VA outpatient treatment records dated in March 1997 show that 
the veteran was seen with complaints of right knee pain.  The 
veteran lacked 30 degrees of extension secondary to pain but 
was able to flex to 90 degrees.  There was tenderness along 
the medial aspect of the knee.  On referral to physical 
therapy, range of motion and strengthening revealed that the 
veteran lacked 35 degrees of extension but could flex to 83 
degrees.

The veteran was accorded a VA joints examination in July 
1998.  At that time, he reported that he was not able to 
stand on his right leg.  He reported that he wore a brace and 
used a cane continuously.

On examination, the veteran was able to take off and put on 
his shoes without any difficulty.  He was able to get on and 
off the examination table without much difficulty.  He was 
uncomfortable in the supine position.  It was noted that most 
of the examination was inconsistent due to complaints of 
severe pain.  Range of motion on one examination was reported 
as negative 50 to 90 degrees, however, when he was not paying 
attention, it was noted that range of motion was negative 30 
to 90 degrees.  There appeared to be some tightness of the 
Achilles' tendon.  He could not stand or walk on the heels or 
toes, however, while walking, he tended to walk on his toes 
on the right side.  Drawer sign and medial lateral testing 
could not be conducted due to complaints of severe pain.  The 
examiner noted that the veteran's complaints of pain were 
genuine, and that he was functionally unable to walk or bear 
weight on the right lower extremity.

A private medical report, dated in February 1999, reflects 
that the veteran was seen with complaints of pain in multiple 
joints.  Examination of the knee revealed minimal swelling 
with some crepitation present with flexion and extension.  
The knee was stable with varus and valgus stress.  There was 
tenderness along both the medial and lateral joint lines.

VA outpatient treatment records dated from February to May 
1999 show that the veteran was seen with complaints of right 
knee pain.  The anterior horn of the medial meniscus tear was 
found and corrected through arthroscopic surgery. 
Subsequently, the veteran was able to fully extend the right 
leg and flexion was to 80 degrees.

The veteran was accorded a hearing before RO personnel in May 
1999.  At that time, he reported difficulty going up and down 
stairs.  He reported that his weight had increased because 
his activities were limited by right knee pain.  He reported 
that the aid of a cane was necessary to ambulate.  He 
reported that he had to put his knee brace on prior to 
getting out of bed to prevent buckling.

A June 1999 physical therapy progress note reflects that the 
veteran reported to therapy via ambulation and had no 
observable limp.  He was noted to be without complaints.

A December 1999 MRI study of the right knee was interpreted 
as showing degenerative disease but no other appreciable 
abnormality.  A July 2000 VA clinical record notes the 
veteran's complaint of right knee pain and that when he 
attempted to walk without his brace his knee locked up and he 
fell.

A private medical record from M. B. Moore, M.D., dated in 
August 2000, reflects that on examination, the veteran's 
right knee exhibited a full range of motion with crepitance 
in the patellofemoral joint.  A radiographic study reportedly 
revealed minimal arthritic changes in the patellofemoral 
joint.  An MRI study, also dated in August 2000, revealed 
grade III chondromalacia patella without evidence of cruciate 
ligament or meniscal tear.

A VA examination of the veteran's right knee in November 
2000, reflects the veteran's complaints of swelling, pain, 
and instability.  The veteran also reported using a brace and 
cane.  On clinical evaluation, the right knee was stable 
medially and laterally both in full extension and 30 degrees 
of flexion.  It was stable anteriorly and posteriorly.  Range 
of motion testing revealed pain from 20 degrees extension to 
within 5 degrees of extension, at which point the veteran 
resisted any further extension.  Flexion was to 90 degrees 
with pain from 70-90 degrees.  The examiner's impression was 
degenerative joint disease of the right knee.

An August 2001 treatment note from Dr. Moore, reflects right 
knee crepitus with a lack of 5 degrees extension and flexion 
to 90 degrees.  There was no laxity. Dr. Moore's impression 
was status-post knee scope on the right with persistent pain 
and very mild chondromalacia on MRI.

On VA examination in February 2002, the veteran complained of 
an inability to bear weight on his right leg due to pain.  On 
clinical evaluation there was pain on manipulation of the 
knee.  The knee showed stability medially and laterally at 
about 30 degrees flexion and full extension, and was stable 
anteriorly and posteriorly. Rang of motion was 90 degrees of 
flexion, with pain beyond 90 degrees.  The veteran could 
extend to 10 degrees beyond which there was complaint of 
severe pain and therefore resistance to full extension.  
There was evidence of fluid with the peripatellar space as 
well as within the joint space itself.  There was crepitation 
with motion.  The impression was traumatic arthritis of the 
right knee.

A clinic note from Dr. Moore, also dated in February 2002, 
reflects an impression of joint space narrowing and 
degenerative change involving the right patellofemoral joint.  
There was no evidence of acute injury.  The veteran reported 
that the veteran sought employment at some local business 
establishments, and that he was denied a job at Albertson's 
supermarket.

A February 2002 MRI scan report reflects small joint 
effusion, chondromalacia patella, and degenerative changes.

An April 2002 VA pain clinic note reflects the veteran's 
complaints of pain and that he had been informed that he 
would need knee replacement surgery at some point.  A 
November 2000 x-ray was noted to reveal minimal hypertrophic 
spurring of the articular surface of the patella, without 
other abnormalities.  The veteran was noted to identify two 
areas that were painful on the right knee, one anterior and 
one medial.

In September 2002, the VA examiner who evaluated the veteran 
in February 2002, offered an addendum to his report.  The 
examiner commented that the veteran did not use his service-
connected right leg for ambulation and therefore increased 
fatigability or weakened movement or incoordination would be 
of no significance as far as ambulation was concerned.  Given 
an emergency situation in which the veteran could not use a 
crutch and had to depend upon the right leg for support, 
based on his history, he could very well fall.  The examiner 
further reported that there was no evidence of instability 
either anteriorly, posteriorly, medially or laterally nor was 
there evidence of subluxation.

A December 2002 MRI scan report of the right knee revealed 
findings consistent with chondromalacia patella, as well as 
joint effusion, and scattered degenerative signal in the 
menisci.

In an April 2003 treatment note, R. N. Lovitt, M.D., opined 
that it would be difficult for the veteran to obtain and 
maintain any gainful employment due to his knee and back 
disabilities.  Dr. Lovitt stated that the veteran could not 
do any heavy lifting or repetitive stress maneuvers and that 
he could not do any climbing or withstand elevated heights 
which would be dangerous.  Dr. Lovitt further stated that he 
did not think that the veteran would have much success being 
rehabilitated.

The veteran was accorded a VA examination for his left knee 
in April 2004.  It was noted that he used bilateral knee 
braces and a straight cane to walk.  He stated that his right 
knee was worse than his left, and that pain was present all 
the time at a level of at least 6 on a scale of 1 to 10.  He 
complained about both knees giving away while walking for any 
length of time.  He stated that he could not walk up or down 
stairs.  He reported that he limited is activities to a great 
extent due to knee pain.

The examiner noted that the veteran did not have any 
difficulty donning and doffing shoes and socks, or getting on 
and off the examination table.  He was able to walk a few 
steps in the examination room without his cane, however he 
stated that he would fall.  He was able to stand on his right 
leg, but there were times it appeared he was exaggerating the 
symptoms with fear of falling.  While sitting on the 
examination table, he was able to extend his knees completely 
as in the performance of straight leg raising test; however, 
while supine, he refused to extend the right knee.  During 
casual movements he had full extension of the right knee.  He 
stated he had pain in the right knee and could not stretch it 
while lying down, and there was marked external rotation of 
the right hip to accommodate the right knee pain.  

On examination, the right knee was slightly larger than the 
left.  While supine, the range of motion in extension was 
lacking 15 degrees due to complaints of pain, though this 
could not be substantiated on casual repetitive movements.  
Flexion was 125 degrees, passively 130 degrees.  Repetitive 
range of motion was inaccurate because while the examiner was 
measuring with the goniometeter, the veteran had some 
resistance for range of motion, but when he moved around 
casually it appeared to be much smoother and increased.  
Anterior drawer sign appeared to be positive when the knee 
was flexed at 90 degrees; however, Lachman test was negative.  
Medial and lateral stress test did not reveal any 
instability.  McMurray's and Apley's tests could not be 
performed on the right knee due to complaints of pain.  No 
atrophy of the muscles was noted.

The examiner determined that functionally, the veteran was 
independent in activities of daily living, transfers, and 
ambulation with the use of bilateral knee braces and a 
straight cane.  DeLuca provisions could not be clearly 
delineated with any medical certainty, especially with the 
level of pain of which the veteran was complaining, and with 
the level of decrease in range of motion he was exhibiting at 
certain points.  However, the examiner stated that during 
acute exacerbations the veteran could have further 
limitations in range of motion and ability to walk.  
Coordination was a central nervous system function.  He did 
not see any evidence of weakness.  During acute 
exacerbations, the veteran could have some limitations in 
endurance, however, the extent of that could not be 
determined as it depends on the level and severity of pain 
and the patient's mood.

The examiner's impression was degenerative joint disease, 
right knee, with chronic pain.

Regarding employment, the examiner noted that the veteran was 
a manual laborer who had been unemployed since 1987.  The 
examiner opined that the veteran would not be able to return 
to work or obtain and maintain gainful employment in manual 
labor due to his bilateral knee condition.

Analysis

Although the veteran's knee disabilities have not required 
frequent periods of hospitalization, reports indicate that 
they cause marked interference with employment.  The veteran 
has been unemployed since 1987.  Prior to his period of 
unemployment, he was a manual laborer.  The veteran worked as 
a packer for a chemical processing company.  His work 
consisted of lifting bags that weighed 50 pounds from the 
scales to a pallet.  Prior to that job, he worked as a 
laborer, helping to fix pipes for a water company.

The medical evidence shows that the veteran cannot weight 
bear or squat without pain, cannot stand on his right leg 
without pain, has difficulty going up and down stairs, limits 
his activities due to knee pain, uses a straight cane to 
ambulate, uses a brace on his right knee prior to getting out 
of bed to prevent buckling, and has chronic knee pain.  
According to Dr. Lovitt, the veteran cannot do any heavy 
lifting or repetitive stress maneuvers.  The VA examiner who 
conducted the April 2004 examination stated that he did not 
think the veteran would be able to return to work or obtain 
and maintain gainful employment in manual labor due to his 
bilateral knee condition.  

Thus, it is the Board's opinion that this case presents an 
exceptional or unusual disability picture due to marked 
interference with employment that renders impractical the 
application of the regular schedular standards and warrants 
referral of the knee claims for extraschedular consideration 
by designated authority. 


ORDER

Referral for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) for the veteran's left and right knee 
disabilities is granted. 


REMAND

Extraschedular

Having found that the 40 percent schedular rating in effect 
in this case is inadequate, and pursuant to the mandate of § 
3.321(b)(1), the Board now needs to return this case to the 
RO for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of the veteran's claim on an extraschedular basis.



Left knee

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The veteran was afforded a VA examination in April 2004 to 
reassess the severity of his left knee disabilities.  The 
examiner was not able to express an opinion as to whether 
pain, incoordination, weakness, and fatigability affected the 
veteran's range-of-motion due to the level of pain that the 
veteran complained of and with the level of decrease in range 
of motion he was exhibiting.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2003).  In DeLuca, 
the Court held that for disabilities evaluated on the basis 
of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

The Court has also held that when a medical examination 
report "does not contain sufficient detail", the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes.  DeLuca, at 206.  Thus, the Board 
must remand this case as the examination report is inadequate 
for rating purposes.  38 C.F.R. § 4.2 (2003).  See Abernathy 
v. Principi, 3 Vet. App. 461 (1992).  A medical opinion is 
necessary to ascertain whether there could be any additional 
loss of range-of-motion in the left knee due to the DeLuca 
factors.

Accordingly, this case is returned to the RO for the 
following action: 

1.  The RO or AMC should submit this case 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service, for consideration of the 
veteran's claim for a disability rating 
in excess of 40 percent for a right knee 
disability on an extraschedular basis.

2.  The RO or AMC should refer this claim 
to the VA physician who conducted the 
April 2004 examination.  The physician 
should express an opinion as to whether 
there would be any additional loss of 
range of motion of the veteran's left 
knee due to weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for the opinion given 
should be provided.

3.  After undertaking an development 
deemed essential in addition to that 
specified about, the RO or AMC should 
then readjudicate the issues on appeal, 
considering 38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca v. Brown, 8 Vet. App. 202 
(1995).

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished supplemental 
statement of the case and an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



